Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1 and 3-9 filed on November 18, 2021 have been fully considered. In view of the amendment of the pending claims, and in view of applicant’s arguments, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the previously cited prior arts fail to tech: “…processing, based on the detected driver's gaze direction, the first image data to generate second image data containing an image of the blind spot of the scene corresponding to the driver's gaze direction; and causing the display device to display, based on the second image data, an image of the blind spot of the scene, wherein, when viewed in the driver's gaze direction, the blind spot of the scene shown in the displayed image is seamlessly continuous from the driver's view of the viewable portion of the scene,” as recited in claim 1; “…processing, based on the detected driver's gaze direction, the 

The rest of the dependent claims are allowed by virtue of their dependency from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.